Citation Nr: 1427295	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-22 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome.

2.  Whether new and material evidence has been received in order to reopen a claim for fibromyalgia and if so, whether service connection is warranted.

3.  Entitlement to service connection for a thyroid disorder.

4.  Entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received in order to reopen a claim for a hip disorder and if so, whether service connection is warranted.

6.  Whether new and material evidence has been received in order to reopen a claim for a left foot disorder and if so, whether service connection is warranted.

7.  Whether new and material evidence has been received in order to reopen a claim for a left shoulder disorder and if so, whether service connection is warranted.

8.  Whether new and material evidence has been received in order to reopen a claim for a neck disorder and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1988 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and August 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In characterizing the issues on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim unless new and material evidence is submitted.  Boggs v. Peake, 520 F.3d 1330, 1336 (2008).  Here, the Veteran was previously denied service connection for disorders of the hip, left foot, left shoulder, and neck.  She then submitted an application to reopen these claims as well as a subsequent claim for fibromyalgia.  Review of the record shows that at the time of the prior denials, the same complaints were made in connection with the Veteran's previous left foot disorder claim as her new fibromyalgia claim.  Further, at her May 2013 hearing, the Veteran's representative specifically testified that: 
the fibromyalgia is a result of...a fall from the ship that entailed all of those left hand, left leg, left, you know, all of those parts of her body being injured and now being classified as being fibromyalgia....[I]t's been like I said just thrown all in as fibromyalgia as opposed to rating for each separate the left foot, the left leg...and we're just asking that the Board...take it out of fibromyalgia or, you know, rate the whole thing as fibromyalgia but that's what we're looking for.
May 2013 Travel Board hearing transcript pp. 2-4.  As such, any diagnoses pertaining to fibromyalgia made since the prior denial of the Veteran's hip, foot, shoulder, and neck claims do not constitute different disabilities and new and material evidence is required to reopen the claim for service connection for fibromyalgia as well.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2013.  A transcript of that hearing has been associated with the claims file.  While the Veteran mentioned only briefly her injuries to her left side and "all of those parts of her body being injured," as a result of her in service fall, the Board finds that the Veteran was afforded a hearing in connection with her claims and may therefore proceed with its decision on all issues.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated April 2011 to May 2012.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.

The issues of entitlement to service connection for irritable bowel syndrome, fibromyalgia, a thyroid disorder, hypertension, a hip disorder, a left foot disorder, a left shoulder disorder, and a neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for service connection for a hip disorder, a left foot disorder, a left shoulder disorder, and a neck disorder were previously considered and denied by the RO in a September 1995 rating decision.  The Veteran was informed of that decision and of her appellate rights, but did not perfect her appeal.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the final September 1995 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for a hip disorder, a left foot disorder, a left shoulder disorder, a neck disorder and fibromyalgia.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision that denied service connection for a hip disorder, a left foot disorder, a left shoulder disorder, and a neck disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the September 1995 rating decision is new and material, and the claims for service connection for a hip disorder, a left foot disorder, a left shoulder disorder, a neck disorder, and fibromyalgia are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  However, in the decision below, the Board has reopened the claims for service connection for a hip disorder, a left foot disorder, a left shoulder disorder, a neck disorder, and fibromyalgia, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.
  
Law and Analysis

The RO previously considered and denied the Veteran's claims for service connection for disorders of the hip, left foot, left shoulder, and neck in a September 1995 rating decision.  In particular, the RO found that the Veteran's documented in service injuries of the left foot, neck, and left shoulder were acute injuries, which had resolved with no residuals and thus, found no evidence of current, chronic conditions.  With regard to the Veteran's hip disorder, the RO stated that it found no evidence of a current or in service disorder.  The Veteran was notified of the decision and of her appellate rights, but she did not appeal the decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the September 1995 rating decision is final.

A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117   (2010).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 2009, the Veteran filed a claim to reopen these previously denied claims.  The Veteran then submitted a claim for fibromyalgia in September 2009 while these claims were being adjudicated.  The Veteran clarified at her May 2013 hearing that fibromyalgia was a "catch all phrase" for her pain related to an in service fall and that her application to reopen claims for disorders of the hip, left foot, left shoulder, and neck were directly related to her new fibromyalgia claim.  A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (2008).  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Id.

The evidence received since the final September 1995 rating decision includes the Veteran's testimony at her May 2013 hearing that she has continued to experience pain since her in service fall.  VA medical records received since the September 1995 decision also document the Veteran's ongoing problems with pain in her muscles and joints, shoulder pain and treatment, an evaluation of her hip, and a diagnosis of fibromyalgia.  This evidence was not considered at the time of the September 1995 rating decision and provides evidence of possible current, chronic disorders that could be related to an in service event.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claims for service connection for a hip disorder, a left foot disorder, a left shoulder disorder, a neck disorder, and fibromyalgia.  38 C.F.R. § 3.156.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed.




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a hip disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a left foot disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a left shoulder disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a neck disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for fibromyalgia is reopened.


REMAND

The Board finds that a remand is necessary in this case for further development.  Review of the claims file shows that the Veteran was treated at a private medical center immediately after an in service fall and then again for a follow up appointment.  The Veteran was also seen by a private facility in connection with her in service motor vehicle accident.  It does not appear that complete records from these facilities are associated with the claims file.  Additionally, the Veteran stated that she was seen by a private doctor for treatment for her irritable bowel syndrome from 1995, the year she separated from service, to 2009.  These records should be obtained and associated with the claims file.  

The Veteran's VA medical records show current diagnoses for fibromyalgia, a thyroid disorder, and hypertension, as well as complaints of pains of the joints and muscles.  Review of the Veteran's service treatment records confirms that the Veteran was sent to a local private hospital after she fell approximately 5 feet from a ladder while in service.  Additionally, the Veteran was previously granted service connection for other injuries related to this fall, thus, establishing an in service event.  As such, the Board finds that VA examinations for the Veteran's claims for fibromyalgia, thyroid disorder, hypertension, hip disorder, left foot disorder, left shoulder disorder, and neck disorder should be obtained in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically, request that she provide an authorization for release of records from St. Mary's Medical Center (May 1989-June 1989), Hospital of Philadelphia College of Osteopathic Medicine (March 1992), and Dr. J.L. (initials used to protect privacy)(1995-2009).  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and her representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination to determine the nature and etiology of any thyroid, hypertension, fibromyalgia, hip, left foot, left shoulder, and neck disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must opine as to whether it is at least as likely as not any diagnosed thyroid, hypertension, fibromyalgia, hip, left foot, left shoulder, and neck disorders are causally or etiologically related to her military service, to include the Veteran's May 1989 fall and/or her March 1992 motor vehicle accident.  

The examiner must also provide an opinion regarding whether any diagnosed thyroid or hypertension disorder is caused or aggravated by the Veteran's service-connected disorders together.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
 
3.  If records are obtained from Dr. J.L. in connection with the Veteran's claim for irritable bowel syndrome, then after said records are associated with the claims file, the RO/AMC should refer the Veteran's claim folder to the July 2010 VA examiner or if unavailable, to another suitably qualified VA examiner, for an addendum opinion, regarding the Veteran's irritable bowel syndrome.  Only if deemed necessary by the VA examiner is an actual examination necessary.
 
The examiner must opine as to whether it is at least as likely as not any diagnosed irritable bowel syndrome was causally or etiologically related to her military service.  The examiner should specifically address any additional or updated records, to include those records from Dr. J.L. in his or her opinions.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


